DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claims 1-16, the “press-type” input device or the “press-rotate-type” input device is unclear. The use of “press-type” or “press-rotate-type” renders the claim indefinite because it is unclear what is meant by “press-type” and “press-rotate-type”.
Claim 6 recites the limitation "the two contact points" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue et al. [Inoue hereinafter, US 2004/0026220].
In regard to claim 1, Inoue discloses [in Figs. 1-7] a first pressing member [33] having a pressure receiving surface [top surface of 31] and a first axis and being configured to be tiltable around the first axis by the pressure receiving surface being pushed; a second pressing member [28] having a second axis and being configured to be tiltable around the second axis by being pushed due to a tilt of the first pressing member [33]; a base [21, 25] including at least one detection unit [26, 22A, 22B] configured to detect a tilt of the second pressing member; and a holding member [annotated below] configured to hold, together with the base [21, 25], the first pressing member [33] and the second pressing member [28]; a location of at least one of the first axis or the second axis being variable in accordance with a pushed location of the pressure receiving surface, the second axis and the at least one detection unit [26, 22A, 22B] not overlapping each other when viewed in a direction vertical to the pressure receiving surface.  


    PNG
    media_image1.png
    271
    370
    media_image1.png
    Greyscale

	In regard to claim 2, Inoue discloses [in Figs. 1-7] the input device of claim 1, wherein along the direction vertical to the pressure receiving surface [top surface of 31], the second pressing member [28] and the base [21, 25] are in contact with each other at two contact points including the at least one detection unit [26, 22A, 22B], the first pressing member [33] and the second pressing member [28] are in contact with each other at two contact points, and a line segment connecting the two contact points of the first pressing member [33] and the second pressing member [28] and a line segment connecting the two contact points of the second pressing member [28] and the base [21, 25] intersect each other.
In regard to claim 7, Inoue discloses [in Figs. 1-7] the input device of claim 2, wherein along the direction vertical to the pressure receiving surface [top surface of 31], the first pressing member [33], which has a circular or elliptical shape in a form of a ring, is in contact with the holding member [annotated above], and a center of the circular or elliptical shape is a midpoint of the two contact points of the first pressing member [33] and the second pressing member [28].
	In regard to claim 14, Inoue discloses [in Figs. 1-7] the input device of claim 1, wherein the first pressing member [33] and the second pressing member [28] each have an annular shape.
In regard to claim 15, Inoue discloses [in Figs. 1-7] the input device of claim 1,
wherein the at least one detection unit [26, 22A, 22B] includes only one detection unit.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. [Inoue hereinafter, US 2004/0026220].  Inoue discloses [in Figs. 1-7] the input device of claim 2, wherein along the direction vertical to the pressure receiving surface [top surface of 31], the first pressing member [33], which has a shape in a form of a ring, is in contact with the holding member [annotated above], and a center of the shape is a midpoint of the two contact points of the first pressing member [33] and the second pressing member [28].  Inoue does not disclose a substantially rectangular shape of the first pressing member.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have used any various shape, since selection and use of any known equivalent shape would have been within the level of ordinary skill in the art. 
Allowable Subject Matter
Claims 3-6, 10, 11, 8-13 and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
In regard to claim 3, in combination with other limitations, the line segment connecting the two contact points of the second pressing member and the base being a bisector of the line segment connecting the two contact points of the first pressing member and the second pressing member is neither disclosed nor suggested by the prior art. 
In regard to claim 4, in combination with other limitations, the two contact points of the first pressing member and the second pressing member and the two contact points of the second pressing member and the base located at apexes of a substantially square shape is neither disclosed nor suggested by the prior art. 
In regard to claim 5, in combination with other limitations, along the direction vertical to the pressure receiving surface, the first pressing member being in contact with the holding member at a total of four points is neither disclosed nor suggested by the prior art.
In regard to claim 8, in combination with other limitations, when viewed in the direction vertical to the pressure receiving surface, a contact surface of the first pressing member and the holding member overlapping the two contact points of the first pressing member and the second pressing member and the two contact points of the second pressing member and the base is neither disclosed nor suggested by the prior art.
In regard to claim 8, in combination with other limitations, along the direction vertical to the pressure receiving surface, two sides of the substantially rectangular shape which facing each other being vertical to a line segment connecting the two contact points of the first pressing member and the second pressing member, and remaining two sides of the substantially rectangular shape which face each other being vertical to a line segment connecting the two contact points of the second pressing member and the base is neither disclosed nor suggested by the prior art.
In regard to claim 12, in combination with other limitations, along the direction vertical to the pressure receiving surface, the second pressing member and the base being in contact with each other at two contact points including the at least one detection unit, the first pressing member and the second pressing member being in contact with each other at one contact point, and the one contact point of the first pressing member and the second pressing member located on a line segment connecting the two contact points of the second pressing member and the base is neither disclosed nor suggested by the prior art.
In regard to claim 16, in combination with other limitations, a rotor, and a circuit block, the input device having a cylindrical part, the rotor surrounding the cylindrical part and being rotatable around the cylindrical part, the circuit block being held by the base of the input device and being configured to detect a rotation amount of the rotor is neither disclosed nor suggested by the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Minamitani et al. [US 8,941,585], Shitanaka et al. [US 10,020,137] and Hwang et al. [US 2020/0051764] disclose similar input devices. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/Primary Examiner, Art Unit 2833